Citation Nr: 1536972	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition as secondary to a service-connected right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Noble, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  August 2009, March 2011, and March 2015 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

Regarding the left knee claim, the Board notes by way of background that the Veteran filed his claim for service connection for his left knee back in February 1979.  An August 2009 rating decision denied the claim.  Within one year of that decision, the Veteran submitted new and material evidence in the form of a September 2009 medical opinion from Dr. S.J.  A March 2011 rating decision reconsidered and denied the claim.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran appealed to the Board.  Therefore, this matter relates back to the August 2009 rating decision.

On his Form 9 substantive appeal relating to his left knee claim, the Veteran requested a Travel Board hearing.  Later, in August 2014, the Veteran withdrew his request for a hearing in writing.

In March 2015, the Board remanded the Veteran's left knee claim for further development.  The claim is now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Left Knee

The Veteran served on active duty March 1968 to February 1970.  He claims that he has a left knee condition secondary to his service-connected right knee disability, including as a result of abnormal gait or abnormal weight-bearing.  See Correspondence, February 1979, October 2009; Form 9, February 2013.

In March 2015, the Board remanded the Veteran's claim for a new VA examination because it found the May 2009 VA examiner's opinion to be inadequate.

Subsequently, the Veteran was afforded a new April 2015 VA examination.  The VA examiner opined that the Veteran has osteoarthritis of the left knee that is not caused by his right knee disability, explaining that osteoarthritis is a disease of generally unknown etiology with a gradual onset beginning after age 40.  The examiner further noted that the Veteran had no leg length discrepancy resulting from his right knee disability.  

The VA examiner did not, however, address whether the Veteran's left knee condition is aggravated by his service-connected right knee disability, including due to his assertion regarding abnormal weight-bearing and an altered gait in favoring his right knee.  The Board adds that certain VA treatment records in the past have noted that the Veteran favored his right knee and put most of his weight on his left leg, see June 1978 and February 1983, followed by complaints his left knee was bothering him in November 1981; see also, e.g., VA examination, January 2011 (right knee, but noting abnormal weight-bearing and an antalgic gait).  Therefore, this matter should again be remanded so that the Veteran's history of favoring his service-connected right knee and his noted antalgic gait may be addressed, and also to clarify whether the Veteran's left knee condition is aggravated by his right knee disability.  Given the Veteran's assertions regarding his gait and weight-bearing, the Board finds that a new VA examination would be most appropriate. 

On remand, all of the Veteran's more recent VA treatment records dated since April 2010 should be associated with the claims file.

B.  Lumbar Spine and TDIU

The Veteran's lumbar spine disability is currently assigned a 10 percent disability rating, effective October 6, 2008.  The Veteran seeks a higher initial rating.  He also seeks entitlement to a TDIU, which claim is part and parcel to the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A March 2015 rating decision awarded service connection for the Veteran's lumbar spine disability and assigned the 10 percent disability rating.  The Veteran filed a notice of disagreement in June 2015, but no statement of the case (SOC) has been issued.  Therefore, these matters should be remanded so that the Veteran may be provided with a SOC relating to his lumbar spine rating claim, as well as the part and parcel TDIU claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since April 2010.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to address the nature and etiology of his left knee condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not that any left knee condition was caused or aggravated by his service-connected right knee disability, including his reported abnormal weight bearing and antalgic gait.  

The examiner's attention is directed to VA treatment records dated June 1978, November 1981, and February 1983, and the January 2011 VA examination (right knee) showing abnormal weight bearing and an antalgic gait.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Issue the Veteran an SOC with regard to the issues of entitlement to an initial disability rating in excess of 10 percent for his lumbar spine disability, and entitlement to a TDIU.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

